COLT, Circuit Judge.
The decision of the Board of General Appraisers is affirmed, upon the authority of Boericke & Runyon Company v. United States (C. C.) 126 Fed. 1018. The government contends that the evidence before the Board in the case at bar, is not in accord with the facts presumably found by the court in its opinion in Boericke & Runyon Company v. United States. No such inference, however, can be properly drawn from the opinion of the court in Boericke & Runyon Company v. United States, since an examination of the evidence in that case shows substantially the same state of facts as in the case at bar, and the Board of General Appraisers have expressly found that the merchandise is the same.
The decision of the Board of General Appraisers is affirmed.